COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EDGAR CARDENAS,                               §               No. 08-18-00083-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                346th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                   §               (TC# 20180D01708)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until December 22, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Mary Elizabeth Bonney, Official Court Reporter for the

346th District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before December 22, 2018.

       IT IS SO ORDERED this 10th day of December, 2018.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.